     Case 2:18-cv-01692-APG-VCF Document 25 Filed 09/24/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT

2                                     DISTRICT OF NEVADA

3                                                ***

4     KAMARIO SMITH,                                      Case No. 2:18-cv-01692-APG-VCF

5                                        Plaintiff,                     ORDER
             v.
6
      JAMES DZURENDA, et al.,
7
                                     Defendants.
8

9           This action began as a civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

10   a state prisoner, Karmario Smith. After Kamario Smith passed away, his mother, Linda

11   Smith, filed a motion for substitution, which the Court granted. (ECF No. 14.) Linda Smith

12   paid the full filing fee in this matter. (ECF No. 18.) The Court stayed this action so that

13   the parties could engage in settlement discussions. (ECF No. 14.) The Court entered a

14   subsequent order in which the parties were assigned to mediation by a court-appointed

15   mediator. (ECF No. 22.) The Office of the Attorney General has filed a status report

16   indicating that settlement has not been reached and informing the Court of its intent to

17   proceed with this action. (ECF No. 24.)

18          IT IS THEREFORE ORDERED that:

19          1.     The Clerk of the Court shall electronically SERVE a copy of this order and

20   a copy of the complaint (ECF No. 4) on the Office of the Attorney General of the State of

21   Nevada, by adding the Attorney General of the State of Nevada to the docket sheet. This

22   does not indicate acceptance of service.

23          2.     Service must be perfected within ninety (90) days from the date of this order

24   pursuant to Fed. R. Civ. P. 4(m).

25          3.     Subject to the findings of the screening order (ECF No. 3), within twenty-

26   one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

27   notice advising the Court and Linda Smith of: (a) the names of the defendants for whom

28                                                    1
     Case 2:18-cv-01692-APG-VCF Document 25 Filed 09/24/20 Page 2 of 3



1
     it accepts service; (b) the names of the defendants for whom it does not accept service,
2
     and (c) the names of the defendants for whom it is filing the last-known-address
3
     information under seal. As to any of the named defendants for whom the Attorney
4
     General’s Office cannot accept service, the Office shall file, under seal, but shall not serve
5
     Linda Smith or Kamario Smith the last known address(es) of those defendant(s) for whom
6
     it has such information. If the last known address of the defendant(s) is a post office box,
7
     the Attorney General's Office shall attempt to obtain and provide the last known physical
8
     address(es).
9
            4.      If service cannot be accepted for any of the named defendant(s), Linda
10
     Smith shall file a motion identifying the unserved defendant(s), requesting issuance of a
11
     summons, and specifying a full name and address for the defendant(s).                For the
12
     defendant(s) as to which the Attorney General has not provided last-known-address
13
     information, Linda Smith shall provide the full name and address for the defendant(s).
14
            5.      If the Attorney General accepts service of process for any named
15
     defendant(s), such defendant(s) shall file and serve an answer or other response to the
16
     complaint within sixty (60) days from the date of this order.
17
            6.      Linda Smith shall serve upon defendant(s) or, if an appearance has been
18
     entered by counsel, upon their attorney(s), a copy of every pleading, motion or other
19
     document submitted for consideration by the Court. If Linda Smith electronically files a
20
     document with the Court’s electronic-filing system, no certificate of service is required.
21
     Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Linda
22
     Smith mails the document to the Court, she shall include with the original document
23
     submitted for filing a certificate stating the date that a true and correct copy of the
24
     document was mailed to the defendants or counsel for the defendants. If counsel has
25
     entered a notice of appearance, Linda Smith shall direct service to the individual attorney
26
     named in the notice of appearance, at the physical or electronic address stated therein.
27

28                                                 2
     Case 2:18-cv-01692-APG-VCF Document 25 Filed 09/24/20 Page 3 of 3



1
     The Court may disregard any document received by a district judge or magistrate judge
2
     which has not been filed with the Clerk, and any document received by a district judge,
3
     magistrate judge, or the Clerk which fails to include a certificate showing proper service
4
     when required.
5
           7.     This case is no longer stayed.
6
                      24th
7          DATED THIS ___ day of September 2020.

8

9                                             UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               3
